Case 21-10205 Doc44 Filed 03/22/21 Pagelofi5 ,

hip

 

DEBTOR: John McDonnell McPherson CASE NUMBER: = 21-10205

| OFFICE OF THE UNITED STATES TRUSTEE
DISTRICT OF MARYLAND
MONTHLY OPERATING REPORT -CHAPTER 11 _[_|Check if this is an

INDIVIDUAL DEBTORS amended report.
COVER SHEET AND QUESTIONNAIRE - FORM 3
For Period from: 2/1/21 to 2/28/21

 

THIS REPORT MUST BE FILED WITH THE COURT 20 DAYS AFTER THE END OF THE MONTH
Debtor must attach each of the following reports / documents unless the U. S. Trustee has waived the requirement in writing.

 

REQUIRED REPORTS / DOCUMENTS
Cash Flow Statement (Page 2)

 

Cash Reconciliation(s) and Narrative (Page 3)
Cash Receipts Detail (Page 4)
Cash Disbursements Detail (Page 5)

BR WD =

Cc

Receipts and Disbursements Recap Case io Date (Page 6)

 

 

 

6 Bank Statements for All Bank Accounts open during any day during the period
(remember to redact all but the last four digits of bank account number)
QUESTIONNAIRE Yes No
Please answer the questions below for the month being reported:
1. Did you deposit all receipts into your DIP account this month? | | | ¥ |
1a. If no, explain. Paid $2000 in support from MMM account while awaiting DIP checks and deposit slips

 

2. Are all insurance policies current and in effect? Vv | |

2a. If no, explain.**

 

 

3. Have all post petition taxes been timely filed and paid, including quarterly | ¥ | | |
estimated taxes, if applicable?
3a. If no, explain.**

4. Did you pay all your bills on time this month? | JY |

5. Did you borrow money from anyone or has anyone made any payments on | | Vv |

your behalf?
5a. If yes, why?**

 

 

 

 

6. Other than postpetition mortgage or car payments, did you pay any bills
you owed prior to filing for bankruptcy? | | VY [

7. Do you have any bank accounts open other than the DIP account? [

7a. lf yes, when will they be closed?

 

**If additional room is needed, please use the "Unusual Items" Section on page 3 to explain.

| declare under penalty of perjury that this Monthly Operating Report, and any statements and
attachments are true, accurate and correct to the best of my belief. wpe
Executed on: 3/19/21 Signature (Debtor): AL. —____.,

Print name: ohn McDonnell McPherson
Signature (Co-Debtor):

Print name:

 

 

 

PAGE 1
Rev. 2017-04

Individual MOR 2017-04(form).xlsx
 

See Hoge ant

DEBTOR: John McDonnell McPherson

Case 21-10205 Doc 44

 

For Period from: _, , 2/1/21

CASH FLOW SUMMARY (SEE NOTE A)

Filed 03/22/21 Page 2 of 15

CASE NUMBER:

2/28/21

(Transfers between the debtor's bank accounts are not to be reflected on this page.)

1. Beginning Cash Balance
2. Cash Receipts
Wages
Sole Proprietorship Revenues
Draws from owned entities other than Sole Prop
Rental Income
Other
Other

 

 

Total Cash Receipts for the month

3. Cash Disbursements

Primary residence: Rent c. ome mortgage payment $

Utilities and Communication related Expenses

Home maintenance (repairs/upkeep/association dues)

Food / Groceries / Housekeeping supplies
Restaurants/Entertainment/Recreation
Clothing / Laundry / Personal Care

Charitable and Religious Contributions
Insurance payments

Installment payments (including car payments)
Transportation related (gas, parking, tolls)
Alimony, maintenance, support of others
Legal / Professional Fees / U.S. Trustee Fees

Sole Proprietorship Expenses

Rental Property related: mortgages / expenses / repairs

Other
Other
Other
Other

 

 

 

 

Miscellaneous
Total Cash Disbursements for the month

4. Net Cash Flow for Month

(Total Cash Receipts less Total Cash Disbursements)

5. Ending Cash Balance

CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES

12,000.00

$

0.00

152.83
112.53

596.77

0.00

35.19

(B-C)
(A+D)$

 

 

21-10205
980.05 (1) A
12,000.00 B
897.32 ¢
11,102.68
12,082.73

 

 

 

 

 

 

Total Disbursements for the Month (from above) 897.32
Add: Any amounts paid on behalf of the debtor by others

Disbursements for U.S. Trustee Fee Calculation 897.32
(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc. PAGE 2
(1) Current month beginning cash balance should equal the previous month's ending balance. Rev. 2017-04
Case 21-10205 Doc44 Filed 03/22/21 Page3of15
Pa - de 5 i - 7
i
I

DEBTOR: John McDonnell McPherson Case Number: 21-10205

 

. BANK ACCOUNTS THAT ARE OPEN AT END OF THE PERIOD

 

Period ending: 2/28/21 Acct #1 Acct #2 Acct #3 Acct #4

 

Bank of Essex

5288

Personal - DIP,

Name of Bank:

 

Last four digits of account

 

Purpose of Acct (Personal or Business)

 

Checking

Type of account (Checking or Savings)

 

 

 

 

Balance per Bank Statement at End of the Period 1 2,082.73

 

TOTAL OF ALL ACCOUNTS AT END OF PERIOD 12,082.73

Note: Attach a copy of the bank statement and bank reconciliation for every account that was open during
any point in time during the period, whether it is a prepetition account or a DIP account.

 

 

 

 

 

 

. AMOUNTS OWED TO OTHERS at the end of the Period (post-petition only)

 

 

 

 

 

 

 

Are post petition mortgage payments current? No Ye Jv
Do you have other past due post petition bills? No Y Ye
If yes, how much do you owe, including past due mortgage payments? $

 

 

(Please attach a list of the creditors and amounts owed)

 

. AMOUNTS OWED TO YOU at the end of the Period (both pre and post-petition)

 

 

 

Does anyone owe you any money? No Vv Ye

 

 

 

 

If yes, how much is owed to you? $
(Please attach a list of the purpose and amounts owed)

 

 

. UNUSUAL ITEMS
Please provide a description of any unusual financial transactions or changes to your financial condition since the
past reporting period.

See attached supplemental schedule of cash activity

 

PAGE 3
Rev. 2017-04
Case 21-10205 Doc 44. Filed 03/22/21 Page 4 of 15

hg

DEBTOR: John McDonnell McPherson CASE #: 21-10205

 

The term "eash " includes all forms

CASH RECEIPTS DETAIL of currency i.e., checks, cash,

money orders, etc.

 

 

 

For Period: 2/1/21 to 2/28/21
(attach additional sheets as necessary)

 

Bank Name Bank of Essex Last four digits of account number 5288

 

A. Foreach counter deposit made during the period, record the following information:

 

| Date | | Payer | | Description | { Amount |
2/21/21 MMS Advisors, LLC Draw 12,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

B. For direct deposits to your account which identify the source of the deposit,
just record the grand total of all of these deposits.

c. Deduct transfers between accounts made to this account included in
Section A or B above.

Total Cash Receipts $ 12,000.00
This total should agree with Page 2 OO

PAGE 4
Rev. 2017-04
Case 21-10205 Doc 44 Filed 03/22/21 Page5 of 15

k
1

DEBTOR: John McDonnell McPherson CASE #: 21-10205

A.

 

The term "cash" includes all forms
CASH DI S BURSEMENTS DETAI L of currency i.e., checks, cash,

money orders, etc.

 

 

 

For Period: 2/1/21 to 2/28/21
(attach additional sheets as necessary)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Name Bank of Essex Last four digits of account number 5288

For all checks written, record the detail of each showing the following information:
| Date | [Check No.| | Payee | | Description (Purpose) | | Amount |
For direct debits to your account which identify the who is being paid, just record

the grand total of all of these withdrawals 897.32

Deduct transfers between accounts made to this account included in
Section A or B above.

Total Cash Disbursements $ 897.32
This totalshouldagreewithPage2

PAGE 5
Rev. 2017-04

od py
Debtor:

Case 21-10205 Doc 44 Filed 93/22/21 Page6éof15

&

if

RECEIPTS AND DISBURSEMENTS RECAP

- John McDonnell McPherson

 

Date Case was filed: 1/12/21

 

Case #: !

21-10205

This form is to be used to record Monthly Operating Reports' Receipts and Disbursements filed to date.
It serves as a running total of overall cash receipts and cash disbursement and net income (or loss) for the case.

NOTE: These amounts are directly obtained from Page 2 of the associated MOR.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year: 2021 Year:
Receipts Disb Net Receipts-2 Disb-2 Net-2
0 3,345 -3,345 0
Jan
12,000 897 11,103 0
Feb
0 0
Mar
0 0
Apr
0 0
May
0 0
Jun
0 0
Jul
0 0
Aug
0 0
Sep
0 0
Oct
0 0
Nov
0 0
Dec
12,000 4,242 7,758 0
TOTAL
PAGE 6

Rev. 2017-04
Case 21-10205 Doc44 Filed 03/22/21 Page 7 of 15
L, ‘

; 5
t

Bank Account Statement

— a Se
009489

HY

ESBK-004-009489-001-003-210308 009489 . S03

21218175699

Case 21-10205 Doc 44 Filed 03/22/21 Page 8 of 15 i

WEssex Bank = ma

Sen Gnesitan ele

 

 

PO Box 965 Se ee |
Tp palms MevezOu Account XXXXXXXX5288
ESBK Temp-Return Service Requested Statement Date 03/05/21
i Page 1 of 5
Nf epee de ye eee epg aD eegpetpe la

009489 1.0500 AB 0.428 TROOO040

JOHN MCPHERSON

DEBTOR IN POSSESSION 21-10205
3900 NORTH CHARLES ST
BALTIMORE, MD 21218-1756

 

FREE CHECKING : = _ ==ev\ccount: XXXXXXXX5288 )

Account Summary

FREE CHECKING Number of Enclosures 3

Account Number XXXXXXKXKX5288 Statement Dates © 2/08/21 thru 3/07/21

Previous Balance $980.05 _ Days in the Statement Period 28

2 Deposits/Credits $16,000.00 Average Ledger $4,867.52

62 Checks/Debits $14 629 92 Average Collected $4,867.52

Service Charge $0.00

Interest Paid $0.00

Current Balance $2,357.13

   

 
 

 

     

 

 

 

 

 

 

Itemization of Overdraftand : Total For Total

Returned Item Fees This Period Year to Date
Total Overdraft Fees $0.00 + $0.00
Total Returned Item Fees $0.00 : $0.00

Transactions

 

Date Description a Check # Debit Credit Balance

2/22 + DBT CRD 1527 02/21/21 36622974 TUPELO HONEY $75.17 $904.88
L010 ARLINGTON VA C#8025

2/22: POS DEB 1748 02/19/21 00746877 EDDIE S OF $46.93 $857.95
ROLAND PARK 5113 ROLAND AVE BALTIMORE MD ‘
C#8025

2/22 DBT CRD 1254 02/21/21 44039401 GUILFORD CMF $26.86 $831.09
BALTIMORE MD C#8025

2/22 DBT CRD 0859 02/22/21 03521791 TST* THB BAGLERY $6.36 $824.73
& DEL BALTIMORE MD C#8025 :

2/22 DBT CRD 1019 02/20/21 51425967 SIMON S BAKERY $5.51 $819.22
LLC COCKEYSVILLE MD C#8025

2/22 DBT CRD 0901 02/22/21 04991787 TST* THB BAGLERY $5.19 i: $814.03
& DEL BALTIMORE MD C#8025 by he. is

2/22 DBT CRD 1825 02/21/21 43195395 CMSVEND*CV $1.60 $812.43
BALTIMORE HANOVER MD C#8025 :

2/22. DBT CRD 2047 02/21/21 64645430 CMSVEND*CV $1.60 s $810.83

 

 

 

   

(Continued’on Next Page
I

ESBK- 004- 009489 -001-003-210308 009489 S03

 

Case 21-10205

Essex Bank

JOHN MCPHERSON
3900 NORTH CHARLES ST

FREE'CHECKING

 

Date
2/22

2/23
2/23

2/23
2/23
2/23
2/24
2/24
2/24
2/24
2/25
2/25
2/25
2/26
2/26
2/26
2/26
3/01
3/01
3/01

3/01,

3/01
3/01
3/01
3/01

3/01

 

Transactions (Continued) |

Description Check #
BALTIMORE HANOVER MD C#8025

DBT CRD 1446 02/20/21 11894028 CMSVEND*CV
BALTIMORE HANOVER MD C#8025

DEPOSIT

DBT CRD 1706 02/22/21 95901949 ROYAL FARMS 92
BALTIMORE MD C#8025

DBT CRD 0945 02/22/21 31 350909 USA*CANTEEN
HANOVER MD C#8025

DBT CRD 1622 02/22/21 69420925 USA*CANTEEN
HANOVER MD C#8025

DBT CRD 2016 02/22/21 45804710 CMSVEND*CV
BALTIMORE HANOVER MD C#8025

DBT CRD 1318 02/22/21 59250500 LIMONCELLO -
BALTIMORE 410-7080136 MD C#8025

DBT CRD 0839 02/23/21 91760821 ROYALFARMS 35
BALTIMORE MD C#8025

DBT CRD 2137 02/23/21 94672109 CMSVEND*CV
BALTIMORE HANOVER MD C#8025

DBT CRD 1658 02/23/21 90960594 CMSVEND*CV
BALTIMORE HANOVER MD C#8025

DBT CRD 1706 02/24/21 95685583 EDDIE S OF
ROLAND P BALTIMORE MD C#8025

DBT CRD 0924 02/24/21 18402522 USA*CANTFEN
HANOVER MD C#8025

DBT CRD 1807 02/24/21 32504139 CMSVEND*CV
BALTIMORE HANOVER MD C#8025

CD PREMIUM CAREFIRST BCBS PPD
091000017762339

DBT CRD 0952 02/25/21 35709511 USA*CANTEEN
HANOVER MD C#8025

DBT CRD 1359 02/25/21 83991591 USA*CANTEEN
HANOVER MD C#8025

DBT CRD 0952 02/25/21 35462054 USS CANTEEN
HANOVER MD C#8025 ,
PAYMENT CHRYSLER CAPITAL TEL
021000022793053

DBT CRD 1831 02/26/21 46654761 HOPKINS DELI

*. BALTIMORE MD C#8025

POS DEB 1743 02/26/21 16077232 THE UPS.STORE
#5373 841 E FORT AVE BALTIMORE MD C#8025
POS DEB 1714 02/27/21 00172493 EDDIE S OF
ROLAND PARK 5113 ROLAND AVE BALTIMORE MD
C#8025

DBT CRD 1329 02/25/21 65842234 SHOTTIS POINT
BALTIMORE MD C#8025

DBT CRD 1130 02/27/21 94546846 SIMON S BAKERY
LLC COCKEYSVILLE MD C#8025

POS DEB 1232 02/27/21 46939898 QUICK MART 576
CRANBROOK RD COCKEYSVILLE MD C#8025

DBT CRD 0925 02/26/21 19105088 USA*CANTEEN

HANOVER MD C#8025
DBT CRD 2051 02/28/21 67062918 CMSVEND*CV

Doc 44 Filed opi2ei2

DEBTOR IN POSSESSION 21. dons
BALTIMORE, MD 21218-1756

Page 9 of 15

Debit

 

$1.35

$11.10
$1.85
$1.60
$1.60
$37.56
$8.98
$1.60
$4.35
$56.09
$1.85
$1 35
$596.77
2 $1.85
$1.35
$419.99
$51.26
$35.19

$30.22

$30.00
$5.51
$3.25

$1.85

$1.60

$1.85

Account XXKXKXKXKKXH5288
Statement Date 03/05/21
Page 2 of 5

Account: XXXXXXXX5288

Credit

$12,000.00

 

e
Balance
$809.48

$12,809.48
$12,798.38

$12,796.53
$12,794.93
$12,793.33
$12,755.77
$12,746.79
$12,745.19
$12,743.84
$12,687.75
$12,685.90
$12,684.55
$12,087.78
$12,085.93
$12,084.08
$12,082.73
$11,662.74
$11,611.48
$11,576.29

$11,546.07

$11,516.07
$11,510.56

$11,507.31

$11,505.46

$11,503.86

 

 

 
Case 21-10205 Doc 44, Filed 03/22/21 Page 10 of 15
soe ’ Account XXXXXXXX5288

: JOHN MCPHE!SON )
. Fssex Bank DEBTOR IN PaSSESSION 21-10205 Statement Date  .——-03/05/21
- 3900 NORTH EHARLES ST Page 3 of8

BALTIMORE, MD 21218-1756

 

 

FREE CHECKING s e
Transactions (Continued)) = = = || a q
Date Description Check # Debit Credit Balance
BALTIMORE HANOVER MD C#8025
3/01 DBT CRD 0924 02/26/21 18933825 USA*CANTEEN $1.35 $11,502.51
HANOVER MD C#8025
3/01 DBT CRD 1711 02/26/21 98754137 CMSVEND*CV $1.35 $11,501.16
BALTIMORE HANOVER MD C#8025
3/01 DBT CRD 1216 02/28/21 22183082 CMSVEND*CV $1.35 $11,499.81
BALTIMORE HANOVER MD C#8025 /
3/02 DEPOSIT $4,000.00 $15,499.81
3/02 DBT CRD 1831 03/01/21 45100219 ROYAL FARMS 92 $54.03 $15,445.78
BALTIMORE MD C#8025
3/02 DBT CRD 1841 03/01/21 52676081 ROYAL FARMS 92 $9.14 $15,436.64
BALTIMORE MD C#8025
3/02 DBT CRD 1322 03/01/21 61397858 USA*CANTEEN $1.85 $15,434.79
HANOVER MD C#8025
3/02 DBT CRD 2139 03/01/21 95972676 CMSVEND*CV $1.60 $15,433.19
BALTIMORE HANOVER MD #8025
3/02 DBT CRD 2139 03/01/21 95798849 CMSVEND*CV $1.35 $15,431.84
BALTIMORE HANOVER MD C#8025
3/02 CASHED CHECK 1004 $3,500.00 $11,931.84
3/03 DBT CRD 1038 03/01/21 63179016 COLPARK LOC 573 $8.00 $11,923.84
ROCKVILLE MD C#8025
3/03 DBT CRD 0941 03/02/21 28757929 USA*CANTEEN $1.85 $11,921.99
HANOVER MD C#8025
3/03 DBT CRD 2108 03/02/21 77162980 CMSVEND*CV $1.60 $11,920.39
BALTIMORE HANOVER MD C#8025
3/03 DBT CRD 1750 03/02/21 22357775 CMSVEND*CV $1.35 $11,919.04
BALTIMORE HANOVER MD C#8025 .
3/03 DBT CRD 2109 03/02/21 77462694 CMSVEND*CV $1.35 $11,917.69
BALTIMORE HANOVER MD C#8025
3/03 CASHED CHECK 1005 $3,500.00 - $8,417.69
3/04. DBT CRD 1530 03/02/21 38011883 SHOTTIS POINT _ $35.44 $8,382.25
“BALTIMORE MD C#8025 : <i
3/04. DBT CRD 2101 03/03/21 72989571 HOPKINS DELI $7.27 $8,374.98
BALTIMORE MD C#8025
3/04 DBT CRD 1534 03/02/21 40843967 USA*CANTEEN $1.85 $8,373.13
HANOVER MD C#8025
3/04 DBT CRD 0945 03/03/21 31034438 USA*CANTEEN $1.85 $8,371.28
‘HANOVER MD C#8025 .
3/04. DBT CRD 0944 03/03/21 30874870 USA*CANTEEN $1.35 ’ $8,369.93
HANOVER MD C#8025 .
3/05 DBT CRD 1322 03/03/21 61548996 USA*CANTEEN $1.85 $8,368.08
" HANOVER MD C#8025 —
3/05 DBT CRD 1049 03/04/21 69525233 USA*CANTEEN $1.85 $8,366.23
HANOVER MD C#8025
3/05 DBT CRD 1402 03/04/21 85210235 USA*CANTEEN $1.85 $8,364.38
HANOVER MD C#8025
3/05 DBT CRD 2004 03/04/21 38960989 CMSVEND*CV $1.85 $8,362.53
BALTIMORE HANOVER MD C#8025 .
3/05 DBT CRD 1048 03/04/21 69368484 USA*CANTEEN $1.35 $8,361.18
HANOVER MD C#8025 ;
3/05 DBT CRD 1637 03/04/21 78799334 CMSVEND*CV $1.35 $8,359.83
BALTIMORE HANOVER MD C#8025

 

 

 

icontinwedjon| Next Page)

     
MT

ESBK-004-009489-001-003-210308 009489 S03

 

Case 21- 10205 Doc 44 Filed 03/22/21

JOHN MCPHERSON é
Essex an DEBTOR IN POSSESSION 21. 10205
3900 NORTH CHARLES ST

BALTIMORE, MD 21218-1756

Ae =e dN

Transactions (Continued)

Date Description

3/05 DBT CRD 1805 03/04/21 31317528 CMSVEND*CV
BALTIMORE HANOVER MD C#8025

3/05 DBT CRD 2006 03/04/21 39759573 CMSVEND*CV
BALTIMORE HANOVER MD C#8025

3/05 CASHED CHECK

Summary of Deposits and Additions

Date Amount
2/23 $12,000.00
Checks
Date Check # Amount
3/02 1004 $3,500.00
3/03 10% $3,500.00

* Indicates a gap in the check number sequence

Check #

1006

Date
3/02

Date

3/05

Page 11 of a5

Debit
$1.35

 

$1.35

$6,000.00

Acccur nt XXXXXXXX5288
Statament Date 03/05/21
Pagé 4of 5

Check #

1006

Credit

Amount
$4,000.00

 

Balance
$8,358.48

$8,357.13

$2,357.13

Amount
$6,000.00

 

 
MT

ESBK-004-009489-001-003-210308 009489 S03

Case 21-10205 Doc 44 Filed 03/22/21

Essex Bank.

FREE CHECKING

Date
3/05

3/05

3/05

 

Transactions (Continued) ~ , f 4

Description
DBT CRD 1805 03/04/21 31317528 CMSVEND*CV

BALTIMORE HANOVER MD C#8025

DBT. CRD 2006 03/04/21 39759573 CMSVEND*CV
BALTIMORE HANOVER MD C#8025

CASHED CHECK

Summary of Deposits and Additions

 

 

Date Amount
2/23 $12,000.00
Checks
Date Check # Amount
3/02 1004 $3,500.00
3/03 1005 $3,500.00

* Indicates a gap in the check number sequence

EN MCPHERSON

EBTOR IN POSSESSION 21-10205
4900 NORTH CHARLES ST
BALTIMORE, MD 21218-1756

Check #

1006

Date
3/02

Page 12 of 15

 

Debit
$1.35

 

$1.35

$6,000.00

Account XXXXXXXX5288
Statement Date © 03/05/21
Page 4o0f 5

Check #

1006

Account: XXXXXKKX5288
a

Credit

Amount
$4,000.00

 

Balance
$8,358.48

$8,357.13

$2,357.13

Amount
$6,000.00

 

 
MU

ESBK-004-009489-001-003-210308 009489 S03

Case 21-10205 Doc 44 Filed 03/22/21 Page 13 of 15 4 i
i ge a a OB Oe Datel .- 03/05/21 =: {Rage 5 of &-_

= 3 q i ri iZ
g te § : i ; fed ie
: . e- en: Primary AcctNo. | XXXXXXXX52%6 fee
t = $ as sx E * fs z te = = iz “s = # > £ ts 3
. »~ 4 a 4 . - 4 ‘
: JOHN MCPHERSON 1oos
oe es sue L004 PERICE TN EGSSESSEON St -2022Eas or gama Meu “(, toad
1218 .

DEBTOR IN POSSES: W 21-1020
1

Affes sv bana fefauan 2G, 2021 BALTIMORE, MD 2

PAY TO THE

PAY TO THE 4
oi W241

         

 

 

 

 

exo! L -_ Fre. :
Gussie: * 200 7
« o fy ore B2| é
03/02/2021 1004 $3500.00 03/03/2021 1005 $3500.00
JORN MCPHERSON z{ at) 2.8 Looe
BEREGE, TNPQRSEGEON §-20RBEcs ox gemma ine I
WYTOTRE —Loaaw we welitentend |S yee 2
Se -apbusw) Wwoecums — DOLLARS
WEssex Banik
pf.
MEMO Get So ttony A. a #

 

Sime TsD .OOB

03/05/2021 1006 . $6000.00

ae

AA:

vy
Case 21-10205 Doc44 Filed O3/22/21 Page 14 of 15

ye
y

Supplemental Schedule of Cash Activity
ge 15 of 15

Case 21-10205 Doc 44 Filed 03/22/21 Pa

&

pet ee a

‘yunoo0e giq peuedo Ajmau Wo4} sdijs Usodap / sydayo Sujeme ayiym asnods 0} JUN0IIe SIN] WO’ TZ/TT/Z UO 000‘ZS JO Jajsues} syoajJas AYAIIE JAYIO
‘poled ay} Sulnp sjuawasingsip pue saouejeq ysed s}2a|ja1 PUeH UO YyseD
‘T7/8Z/Z 0} JuaNbasqns JUaWa}e}s JUNODIE JUe U! payajeu - suOYd Aq sjuaWAed / syDaYd BuIPpUe}s}NO JDa|Ja1 0} paysn[pe AjAIjOe JUNODIe YUe dIG

 

 

 

 

OL 7Tv‘Z 00°0SZ 99°79T'Z
00°0Sz 00°0SZ =
9L'79T‘Z = 99°79T'Z
6° LTE‘ET 00°000‘Z 00°00S 67° LT8‘0T
6L'SE 61'SE
TZOZ/S/E pasea|D - 94D Suipuejsino 00°000’8 00°000‘2 00°000’9 T202/T2/z
00°09 00°09 - snoue,
TZ0Z/T/E pasea[D - euoyd Ag yeYyD Sulpueys3no L6°61v L6°6TV T202/97/Z
LL'96S LL96S Tz02/97/7
ELIT ELTIT snouen
€8°76S 00°0rr €8°7ST snouen
TZ07/Z/E pasea|D - yaYD Sulpuejsino 00°00S‘€ 00°00S‘€ TZ02/T2/Z
00°000‘vT 00°000‘7 - 00°000‘ZT
TZ/TT/Z - SWIA Woy pataysues | 00°000‘Z 00°000‘7 TZ0Z/TT/Z
T7/€z/Z - paysodeq 00°000‘2T 00°000‘ZT Tz02/22/7@
SO'OEL'T = 00°0SZ G0'086
TZ/T/Z - PueH UO YseD 00°0SZ - 00°0SZ =
TZ07Z/6Z/T - soueeg JuNODOY gig SuluedO S0°086 S0°086
s]UaWWWWO07 yunowy J3Yy1O puey qunosoy ajeq
uo ysea yueg did

SION

jeJOL
puey uo ysep
qunosoy did

aouejeg used Sulpug

je1OL
snosueljaosi\
42410
pazejay Ayadoug jejuay
sasuadxq diyssojaidoig ajos
aaysna *S ‘N / |euoissajoig / [e327
sdayyo Jo Yoddns ‘aoueuajulew ‘AUOWI|Y
(sj]01 ‘Supied ‘se8) pajejay uolesodsuesy
JajsAiyup - sjuawAegd JUSLUT|e}SU|
Suly a4ed - sjUaWAeg BdUeINSU]
SUOIINGIUOD sNoIsay pue ajqeweuD
auep jeuosiad / Aupune} / 3ulyio|D
uoleassey / JUBWUIeLa}Uq /JUeINe}saYy
saljddns sujueaesnoy / sala015 / poo4
DOUCUD}UIL|A| BWIOH
suoljediunwiwWoZ pue saizjan
jUay - BUapISAY AJeWLd

s}uawasingsig yseD

Je}0L
asnods 03 SIAIA| WO. JUaWAeg
SII Woy smeiq
sjdiaday used

Jeo)
pueH uo use
quNOdDy did

aouejeg yse> Suluulseg

TZ0Z ‘8Z Asensqes 01 1202 T ‘Aueniqay

SOZOT-TZ
UOsaY oI] IA] UYOr

AUAIay YseD 40 ajnpauds jeyUaWajddns

Moday Burjesado AjyjUO]
